EXHIBIT 10.2

 

FARGO ELECTRONICS, INC.

2001 EMPLOYEE STOCK PURCHASE PLAN

(as amended December 2005)

 


1.                                       PURPOSE.

 

The purpose of this 2001 Employee Stock Purchase Plan (the “Plan”) is to advance
the interests of Fargo Electronics, Inc. (“the Company”) and its stockholders by
providing eligible employees of the Company and its Participating Subsidiaries
with an opportunity to acquire an ownership interest in the Company through the
purchase of Common Stock of the Company on favorable terms through payroll
deductions. The Company intends that the Plan qualify as an “employee stock
purchase plan” under Section 423 of the Code. Accordingly, provisions of the
Plan will be construed so as to extend and limit participation in a manner
consistent with the requirements of Section 423 of the Code.

 


2.                                       DEFINITIONS.

 


2.1                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.2                                 “CHANGE IN CONTROL” MEANS AN EVENT DESCRIBED
IN SECTION 10.1 OF THE PLAN.


 


2.3                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


2.4                                 “COMMITTEE” MEANS THE GROUP OF INDIVIDUALS
ADMINISTERING THE PLAN, AS PROVIDED IN SECTION 3 OF THE PLAN.


 


2.5                                 “COMMON STOCK” MEANS THE COMMON STOCK, PAR
VALUE $.01 PER SHARE, OF THE COMPANY, OR THE NUMBER AND KIND OF SHARES OF STOCK
OR OTHER SECURITIES INTO WHICH SUCH COMMON STOCK MAY BE CHANGED IN ACCORDANCE
WITH SECTION 4.3 OF THE PLAN.


 


2.6                                 “COMPENSATION” MEANS ALL GROSS CASH
COMPENSATION (INCLUDING WAGE, SALARY, INCENTIVE, BONUS, COMMISSION AND OVERTIME
EARNINGS) PAID BY THE COMPANY OR ANY PARTICIPATING SUBSIDIARY TO A PARTICIPANT,
INCLUDING AMOUNTS THAT WOULD HAVE CONSTITUTED COMPENSATION BUT FOR A
PARTICIPANT’S ELECTION TO DEFER OR REDUCE COMPENSATION PURSUANT TO ANY DEFERRED
COMPENSATION, CAFETERIA, CAPITAL ACCUMULATION OR ANY OTHER SIMILAR PLAN OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS SOLE DISCRETION,
MAY EXPAND OR LIMIT THE AMOUNTS THAT WILL BE DEEMED COMPENSATION FOR PURPOSES OF
THE PLAN IN SUCH MANNER AS IT DEEMS APPROPRIATE.


 


2.7                                 “DESIGNATED BROKER” HAS THE MEANING SET
FORTH IN SECTION 5.1 OF THIS PLAN.


 


2.8                                 “ELIGIBLE EMPLOYEE” MEANS ANY EMPLOYEE OF
THE COMPANY OR A PARTICIPATING SUBSIDIARY (OTHER THAN AN EMPLOYEE WHOSE
CUSTOMARY EMPLOYMENT WITH THE COMPANY OR A PARTICIPATING SUBSIDIARY IS FOR 20
HOURS OR LESS PER WEEK OR FIVE MONTHS OR LESS PER CALENDAR YEAR) WHO, WITH
RESPECT TO ANY OFFERING PERIOD, HAS BEEN CONTINUOUSLY EMPLOYED BY THE COMPANY OR
A PARTICIPATING SUBSIDIARY FOR AT LEAST ONE MONTH PRIOR TO THE OFFERING
COMMENCEMENT DATE FOR SUCH OFFERING PERIOD. WITH RESPECT TO A SUBSIDIARY THAT
HAS BEEN ACQUIRED BY THE COMPANY AND DESIGNATED AS A PARTICIPATING SUBSIDIARY OR
A SUBSIDIARY THAT IS OTHERWISE SUBSEQUENTLY

 

--------------------------------------------------------------------------------


 


DESIGNATED BY THE COMMITTEE AS A PARTICIPATING SUBSIDIARY, THE PERIOD OF
EMPLOYMENT OF EMPLOYEES OF SUCH PARTICIPATING SUBSIDIARY OCCURRING PRIOR TO THE
TIME OF SUCH ACQUISITION OR DESIGNATION WILL BE INCLUDED FOR PURPOSES OF
DETERMINING WHETHER AN EMPLOYEE HAS BEEN EMPLOYED FOR THE REQUISITE PERIOD OF
TIME UNDER THE PLAN.


 


2.9                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


2.10                           “FAIR MARKET VALUE” MEANS, WITH RESPECT TO THE
COMMON STOCK, AS OF ANY DATE (OR, IF NO SHARES WERE TRADED OR QUOTED ON SUCH
DATE, AS OF THE NEXT PRECEDING DATE ON WHICH THERE WAS SUCH A TRADE OR QUOTE)
(A) THE MEAN BETWEEN THE REPORTED HIGH AND LOW SALE PRICES OF THE COMMON STOCK
AT THE END OF THE REGULAR TRADING SESSION, WHICH AS OF THE EFFECTIVE DATE OF
THIS PLAN IS 4:00 P.M., NEW YORK CITY TIME, IF THE COMMON STOCK IS LISTED,
ADMITTED TO UNLISTED TRADING PRIVILEGES OR REPORTED ON ANY FOREIGN OR NATIONAL
SECURITIES EXCHANGE OR ON THE NASDAQ NATIONAL MARKET OR AN EQUIVALENT FOREIGN
MARKET ON WHICH SALE PRICES ARE REPORTED; (B) IF THE COMMON STOCK IS NOT SO
LISTED, ADMITTED TO UNLISTED TRADING PRIVILEGES OR REPORTED, THE CLOSING BID
PRICE AT THE END OF THE REGULAR TRADING SESSION, WHICH AS OF THE EFFECTIVE DATE
OF THIS PLAN IS 4:00 P.M., NEW YORK CITY TIME, AS REPORTED BY THE NASDAQ
SMALLCAP MARKET, OTC BULLETIN BOARD, NATIONAL QUOTATION BUREAU, INC. OR OTHER
COMPARABLE SERVICE; OR (C) IF THE COMMON STOCK IS NOT SO LISTED OR REPORTED,
SUCH PRICE AS THE COMMITTEE DETERMINES IN GOOD FAITH IN THE EXERCISE OF ITS
REASONABLE DISCRETION.


 


2.11                           “OFFERING COMMENCEMENT DATE” MEANS THE FIRST DAY
OF AN OFFERING PERIOD.


 


2.12                           “OFFERING PERIOD” MEANS ANY OF THE OFFERINGS TO
PARTICIPANTS OF OPTIONS UNDER THE PLAN, EACH CONTINUING FOR A PERIOD OF THREE
MONTHS, AS DESCRIBED IN SECTION 6 OF THE PLAN, EXCEPT AS OTHERWISE SET FORTH IN
SECTION 6.2 OF THE PLAN.


 


2.13                           “OFFERING TERMINATION DATE” MEANS THE LAST DAY OF
AN OFFERING PERIOD.


 


2.14                           “OPTION” MEANS A RIGHT TO PURCHASE SHARES OF
COMMON STOCK GRANTED TO A PARTICIPANT IN CONNECTION WITH AN OFFERING PERIOD
PURSUANT TO SECTION 8 OF THE PLAN


 


2.15                           “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO
ELECTS TO PARTICIPATE IN THE PLAN PURSUANT TO SECTION 5 OF THE PLAN.


 


2.16                           “PARTICIPATING SUBSIDIARY” MEANS A SUBSIDIARY
THAT HAS BEEN DESIGNATED BY THE COMMITTEE FROM TIME TO TIME, IN ITS SOLE
DISCRETION, AS A CORPORATION WHOSE ELIGIBLE EMPLOYEES MAY PARTICIPATE IN THE
PLAN.


 


2.17                           “PURCHASE PRICE” MEANS, WITH RESPECT TO ANY
OFFERING PERIOD, 95% OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON
THE OFFERING TERMINATION DATE.


 


2.18                           “SECURITIES ACT” MEANS THE SECURITIES ACT OF
1933, AS AMENDED.


 


2.19                           “SUBSIDIARY” MEANS ANY SUBSIDIARY CORPORATION OF
THE COMPANY WITHIN THE MEANING OF SECTION 424(F) OF THE CODE.


 


2.20                           “TERMINATION OF EMPLOYMENT” MEANS A PARTICIPANT’S
COMPLETE TERMINATION OF EMPLOYMENT WITH THE COMPANY AND ALL PARTICIPATING
SUBSIDIARIES FOR ANY REASON, INCLUDING DEATH,

 

2

--------------------------------------------------------------------------------


 


DISABILITY OR RETIREMENT. IN THE EVENT THAT A PARTICIPANT IS IN THE EMPLOY OF A
PARTICIPATING SUBSIDIARY AND THE PARTICIPATING SUBSIDIARY CEASES TO BE A
PARTICIPATING SUBSIDIARY OF THE COMPANY FOR ANY REASON, SUCH EVENT WILL BE
DEEMED A TERMINATION OF EMPLOYMENT UNLESS THE PARTICIPANT CONTINUES IN THE
EMPLOY OF THE COMPANY OR ANOTHER PARTICIPATING SUBSIDIARY.


 


3.                                       ADMINISTRATION.


 

The Plan will be administered by the Board or by a committee of the Board. So
long as the Company has a class of its equity securities registered under
Section 12 of the Exchange Act, any committee administering the Plan will
consist solely of two or more members of the Board who are “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act. Such a
committee, if established, will act by majority approval of the members (but
may also take action with the written consent of a majority of the members of
such committee), and a majority of the members of such a committee will
constitute a quorum. As used in the Plan, “Committee” will refer to the Board or
to such a committee, if established. To the extent consistent with corporate
law, the Committee may delegate to any officers of the Company the duties, power
and authority of the Committee under the Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee may exercise such duties, power and authority with respect to
Participants who are subject to Section 16 of the Exchange Act. The Committee
may exercise its duties, power and authority under the Plan in its sole
discretion without the consent of any Participant or other party, unless the
Plan specifically provides otherwise. Each determination, interpretation or
other action made or taken by the Committee pursuant to the provisions of the
Plan will be final, conclusive and binding for all purposes and on all persons,
including, without limitation, the Company, the stockholders of the Company, the
Participants and their respective successors-in-interest. No member of the
Committee will be liable for any action or determination made in good faith with
respect to the Plan or any Option granted under the Plan.

 


4.                                       SHARES AVAILABLE FOR ISSUANCE;
ADJUSTMENTS FOR CERTAIN EVENTS.


 


4.1                                 MAXIMUM NUMBER OF SHARES AVAILABLE. SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 4.3 OF THE PLAN, THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK THAT WILL BE AVAILABLE FOR ISSUANCE UNDER THE PLAN WILL
BE 250,000 SHARES OF COMMON STOCK, WHICH MAY EITHER BE AUTHORIZED BUT UNISSUED
SHARES OR SHARES HELD BY THE COMPANY IN ITS TREASURY. IF THE TOTAL NUMBER OF
SHARES OF COMMON STOCK THAT WOULD OTHERWISE BE ISSUABLE UPON THE EXERCISE OF
OPTIONS GRANTED PURSUANT TO SECTION 8 OF THE PLAN ON ANY OFFERING TERMINATION
DATE EXCEEDS THE NUMBER OF SHARES THEN AVAILABLE FOR ISSUANCE UNDER THE PLAN,
THE COMMITTEE WILL MAKE A PRO RATA ALLOCATION OF THE SHARES OF COMMON STOCK
REMAINING AVAILABLE FOR ISSUANCE UNDER THE PLAN IN AS UNIFORM AND EQUITABLE A
MANNER AS IT DEEMS APPROPRIATE.


 


4.2                                 ACCOUNTING FOR OPTIONS. SHARES OF COMMON
STOCK THAT ARE ISSUED UNDER THE PLAN OR THAT ARE SUBJECT TO OUTSTANDING OPTIONS
WILL BE APPLIED TO REDUCE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK REMAINING
AVAILABLE FOR ISSUANCE UNDER THE PLAN. ANY SHARES OF COMMON STOCK THAT ARE
SUBJECT TO AN OPTION THAT IS TERMINATED UNEXERCISED WILL AUTOMATICALLY AGAIN
BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.


 


4.3                                 ADJUSTMENTS TO SHARES AND OPTIONS. IN THE
EVENT OF ANY REORGANIZATION, MERGER, CONSOLIDATION, RECAPITALIZATION,
LIQUIDATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT,

 

3

--------------------------------------------------------------------------------


 


COMBINATION OF SHARES, RIGHTS OFFERING, DIVESTITURE OR EXTRAORDINARY DIVIDEND
(INCLUDING A SPIN-OFF) OR ANY OTHER SIMILAR CHANGE IN THE CORPORATE STRUCTURE OR
SHARES OF THE COMPANY, THE COMMITTEE (OR, IF THE COMPANY IS NOT THE SURVIVING
CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE SURVIVING
CORPORATION) WILL MAKE APPROPRIATE ADJUSTMENT (WHICH DETERMINATION WILL BE
CONCLUSIVE) AS TO THE NUMBER AND KIND OF SECURITIES OR OTHER PROPERTY (INCLUDING
CASH) AVAILABLE FOR ISSUANCE OR PAYMENT UNDER THE PLAN AND, IN ORDER TO PREVENT
DILUTION OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS, THE NUMBER AND KIND OF
SECURITIES OR OTHER PROPERTY (INCLUDING CASH) SUBJECT TO, AND THE EXERCISE PRICE
OF, OUTSTANDING OPTIONS.


 


5.                                       PARTICIPATION.


 


5.1                                 PARTICIPATION. PARTICIPATION IN THE PLAN IS
VOLUNTARY AND IS NOT A CONDITION OF EMPLOYMENT. ELIGIBLE EMPLOYEES MAY ELECT TO
PARTICIPATE IN THE PLAN, BEGINNING WITH THE FIRST OFFERING PERIOD TO COMMENCE
AFTER SUCH PERSON BECOMES AN ELIGIBLE EMPLOYEE, BY PROPERLY COMPLETING A
PARTICIPATION AGREEMENT AUTHORIZING PAYROLL DEDUCTIONS ON THE FORM OF
PARTICIPATION AGREEMENT PROVIDED BY THE COMPANY AND FILING THE PARTICIPATION
AGREEMENT WITH THE COMPANY’S HUMAN RESOURCES DEPARTMENT OR THE STOCK BROKERAGE
OR OTHER FINANCIAL SERVICES FIRM DESIGNATED BY THE COMPANY (“DESIGNATED BROKER”)
NOT LATER THAN THE 10TH BUSINESS DAY IMMEDIATELY PRECEDING THE OFFERING
COMMENCEMENT DATE OF THE FIRST OFFERING PERIOD IN WHICH THE PARTICIPANT WISHES
TO PARTICIPATE. AN ELIGIBLE EMPLOYEE WHO ELECTS TO PARTICIPATE WITH RESPECT TO
AN OFFERING PERIOD WILL BE DEEMED TO HAVE ELECTED TO PARTICIPATE IN EACH
SUBSEQUENT OFFERING PERIOD, UNLESS SUCH PARTICIPANT PROPERLY COMPLETES AND FILES
A NOTICE OF WITHDRAWAL FORM IN THE MANNER DESCRIBED IN SECTION 9.1 OF THE PLAN.


 


5.2                                 LIMITATION ON PARTICIPATION. NOTWITHSTANDING
SECTION 8.1 OR ANY OTHER PROVISIONS OF THE PLAN TO THE CONTRARY, AN ELIGIBLE
EMPLOYEE WILL NOT BE GRANTED AN OPTION UNDER THE PLAN:


 


(A)                                  IF, IMMEDIATELY AFTER THE GRANT OF SUCH
OPTION, SUCH ELIGIBLE EMPLOYEE (OR ANY OTHER PERSON WHOSE STOCK OWNERSHIP WOULD
BE ATTRIBUTED TO SUCH ELIGIBLE EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE)
WOULD OWN STOCK OR OPTIONS POSSESSING 5% OR MORE OF THE TOTAL COMBINED VOTING
POWER OR VALUE OF ALL CLASSES OF STOCK OF THE COMPANY OR OF ITS “PARENT” OR
“SUBSIDIARY” CORPORATIONS (WITHIN THE MEANING OF SECTION 424 OF THE CODE);


 


(B)                                 IF SUCH OPTION WOULD PERMIT SUCH ELIGIBLE
EMPLOYEE TO PURCHASE COMMON STOCK UNDER THE PLAN AND ANY OTHER “EMPLOYEE STOCK
PURCHASE PLANS” (WITHIN THE MEANING OF SECTION 423 OF THE CODE) OF THE COMPANY
AND ITS SUBSIDIARIES TO ACCRUE (I.E., BECOME EXERCISABLE) AT A RATE THAT EXCEEDS
$25,000 OF THE FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK (DETERMINED AT
THE TIME SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS
OUTSTANDING AT ANY TIME; OR


 


(C)                                  IF SUCH OPTION WOULD PERMIT THE ELIGIBLE
EMPLOYEE TO PURCHASE MORE THAN 250 SHARES OF COMMON STOCK UNDER THE PLAN IN ANY
GIVEN OFFERING PERIOD (SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.3 OF THE
PLAN).

 

4

--------------------------------------------------------------------------------


 


6.                                       OFFERING PERIODS.


 


6.1                                 GENERALLY. OPTIONS TO PURCHASE SHARES OF
COMMON STOCK WILL BE OFFERED TO PARTICIPANTS UNDER THE PLAN THROUGH A CONTINUOUS
SERIES OF OFFERING PERIODS, EACH CONTINUING FOR THREE MONTHS, COMMENCING ON
JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1 OF EACH YEAR AND TERMINATING ON
MARCH 31, JUNE 30, SEPTEMBER30 AND DECEMBER 31 OF EACH YEAR, AS THE CASE MAY BE,
EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 6.2 AND 6.3 OF THE PLAN. THE FIRST
OFFERING PERIOD WILL COMMENCE ON JANUARY 1, 2001.


 


6.2                                 DISCRETION TO CHANGE OFFERING PERIODS.
NOTWITHSTANDING THE FOREGOING, AND WITHOUT LIMITING THE AUTHORITY OF THE
COMMITTEE UNDER SECTION 3, 4.3 AND 14 OF THE PLAN, THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY (A) ACCELERATE THE OFFERING TERMINATION DATE OF THE THEN CURRENT
OFFERING PERIOD AND PROVIDE FOR THE EXERCISE OF OPTIONS THEREUNDER BY
PARTICIPANTS IN ACCORDANCE WITH SECTION 8.2 OF THE PLAN, OR (B) ACCELERATE THE
OFFERING TERMINATION DATE OF THE THEN CURRENT OFFERING PERIOD AND PROVIDE THAT
ALL PAYROLL DEDUCTIONS CREDITED TO THE ACCOUNTS OF PARTICIPANTS WILL BE PAID TO
PARTICIPANTS AS SOON AS PRACTICABLE AFTER SUCH OFFERING TERMINATION DATE AND
THAT ALL OPTIONS FOR SUCH OFFERING PERIOD WILL AUTOMATICALLY BE CANCELED AND
WILL NO LONGER BE EXERCISABLE, IF SUCH CHANGE IS ANNOUNCED AT LEAST FIVE
(5) DAYS PRIOR TO THE NEWLY SCHEDULED OFFERING TERMINATION DATE. IN ADDITION,
THE BOARD OF DIRECTORS OF THE COMPANY WILL HAVE THE POWER TO CHANGE THE DURATION
AND/OR FREQUENCY OF OFFERING PERIODS WITH RESPECT TO FUTURE OFFERINGS WITHOUT
STOCKHOLDER APPROVAL IF SUCH CHANGE IS ANNOUNCED AT LEAST FIVE (5) DAYS PRIOR TO
THE SCHEDULED BEGINNING OF THE FIRST OFFERING PERIOD TO BE AFFECTED.


 


7.                                       PAYROLL DEDUCTIONS.


 


7.1                                 PAYROLL DEDUCTION PLAN. THIS PLAN WILL BE
OPERATED AS A PAYROLL DEDUCTION PLAN. BY COMPLETING AND FILING A PARTICIPATION
AGREEMENT, A PARTICIPANT WILL ELECT TO HAVE PAYROLL DEDUCTIONS MADE FROM SUCH
PARTICIPANT’S TOTAL COMPENSATION (IN WHOLE PERCENTAGES FROM A MINIMUM OF 1% TO A
MAXIMUM OF 10%, OR SUCH OTHER MINIMUM OR MAXIMUM PERCENTAGES AS THE COMMITTEE
MAY FROM TIME TO TIME ESTABLISH, BUT NOT TO EXCEED 10%) ON EACH PAYDAY DURING
THE TIME HE OR SHE IS A PARTICIPANT IN THE PLAN IN SUCH AMOUNT AS SUCH
PARTICIPANT DESIGNATES ON THE PARTICIPATION AGREEMENT.


 


7.2                                 COMMENCEMENT OF PAYROLL DEDUCTIONS. ALL
PAYROLL DEDUCTIONS WILL COMMENCE ON THE FIRST PAYROLL PAID FOLLOWING THE
OFFERING COMMENCEMENT DATE OF THE FIRST OFFERING PERIOD IN WHICH THE PARTICIPANT
WISHES TO PARTICIPATE AND WILL CONTINUE UNTIL TERMINATED BY THE PARTICIPANT AS
PROVIDED IN SECTION 9.1 OF THIS PLAN.


 


7.3                                 PARTICIPANTS’ ACCOUNTS. ALL PAYROLL
DEDUCTIONS AUTHORIZED BY A PARTICIPANT WILL BE CREDITED AS OF EACH PAYDAY TO AN
ACCOUNT ESTABLISHED UNDER THE PLAN FOR THE PARTICIPANT. SUCH ACCOUNT WILL BE
SOLELY FOR BOOKKEEPING PURPOSES, NO SEPARATE FUND, TRUST OR OTHER SEGREGATION OF
SUCH AMOUNTS WILL BE ESTABLISHED OR MADE AND THE AMOUNTS REPRESENTED BY SUCH
ACCOUNT WILL BE HELD AS PART OF THE COMPANY’S GENERAL ASSETS, USABLE FOR ANY
CORPORATE PURPOSE. A PARTICIPANT MAY NOT MAKE ANY SEPARATE CASH PAYMENT OR
CONTRIBUTION TO SUCH PARTICIPANT’S ACCOUNT. NO INTEREST WILL ACCRUE ON AMOUNTS
HELD IN SUCH ACCOUNTS UNDER THE PLAN.


 


7.4                                 ABILITY TO INCREASE OR DECREASE PAYROLL
DEDUCTIONS. A PARTICIPANT MAY INCREASE OR DECREASE THE AMOUNT OF HIS OR HER
PAYROLL DEDUCTIONS UNDER THE PLAN (SUBJECT TO SUCH

 

5

--------------------------------------------------------------------------------


 


LIMITATIONS ON THE FREQUENCY OF SUCH CHANGES AS MAY BE IMPOSED BY RULES ADOPTED
BY THE COMMITTEE FROM TIME TO TIME) BY PROPERLY COMPLETING AN AMENDED
PARTICIPATION AGREEMENT AND FILING IT WITH THE COMPANY’S HUMAN RESOURCES
DEPARTMENT OR DESIGNATED BROKER NOT LESS THAN 15 DAYS PRIOR TO THE COMMENCEMENT
OF THE PAY PERIOD FOR WHICH SUCH CHANGE IN PAYROLL DEDUCTIONS IS TO BE EFFECTIVE
OR, WITH RESPECT TO COMMISSIONS, BONUSES OR OTHER COMPENSATION THAT IS
INDETERMINATE AND SUBJECT TO PERFORMANCE GOALS OR CRITERIA, NOT LESS THAN 10
DAYS PRIOR TO THE DATE THAT SUCH PERFORMANCE RELATED COMPENSATION IS PAID. A
PARTICIPANT MAY WITHDRAW FROM PARTICIPATION IN THE PLAN AT ANY TIME AS PROVIDED
IN SECTION 9.1 OF THE PLAN.


 


7.5                                 LIMITATIONS ON PAYROLL DEDUCTIONS.
NOTWITHSTANDING THE FOREGOING, A PARTICIPANT’S PAYROLL DEDUCTIONS MAY BE
DECREASED BY THE COMPANY TO ZERO PERCENT (0%) AT ANY TIME DURING ANY OFFERING
PERIOD SCHEDULED TO END DURING THE THEN CURRENT CALENDAR YEAR AS A RESULT OF THE
LIMITATIONS SET FORTH IN SECTION 5.2(B) OF THE PLAN OR IN ORDER TO AVOID
UNNECESSARY PAYROLL CONTRIBUTIONS AS A RESULT OF APPLICATION OF THE MAXIMUM
SHARE LIMIT SET FORTH IN SECTION 5.2(C) OF THE PLAN. PAYROLL DEDUCTIONS WILL
RE-COMMENCE AT THE RATE PROVIDED IN SUCH PARTICIPANT’S PARTICIPATION AGREEMENT
AT THE BEGINNING OF THE FIRST OFFERING PERIOD THAT IS SCHEDULED TO END IN THE
FOLLOWING CALENDAR YEAR, UNLESS TERMINATED BY THE PARTICIPANT AS PROVIDED IN
SECTION 9.1 OF THE PLAN.


 


8.                                       OPTIONS.


 


8.1                                 GRANT OF OPTIONS. WITH RESPECT TO ANY
OFFERING PERIOD, EACH PARTICIPANT PARTICIPATING IN SUCH OFFERING PERIOD WILL BE
GRANTED, BY OPERATION OF THE PLAN ON THE OFFERING COMMENCEMENT DATE FOR SUCH
OFFERING PERIOD, SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION 5.2 OF THE
PLAN, AN OPTION TO PURCHASE (AT THE PURCHASE PRICE) AS MANY FULL SHARES OF
COMMON STOCK AS SUCH PARTICIPANT WILL BE ABLE TO PURCHASE WITH THE ACCUMULATED
PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S ACCOUNT DURING SUCH OFFERING
PERIOD PLUS THE BALANCE (IF ANY) CARRIED FORWARD FROM THE PARTICIPANT’S PAYROLL
DEDUCTION ACCOUNT FROM THE PRECEDING OFFERING PERIOD.


 


8.2                                 EXERCISE OF OPTIONS.


 


(A)                                  UNLESS A PARTICIPANT WITHDRAWS FROM THE
PLAN AS PROVIDED IN SECTION 9.1 OF THE PLAN, THE PARTICIPANT’S OPTION FOR THE
PURCHASE OF SHARES OF COMMON STOCK GRANTED WITH RESPECT TO AN OFFERING PERIOD
WILL BE EXERCISED AUTOMATICALLY AT THE OFFERING TERMINATION DATE OF SUCH
OFFERING PERIOD FOR THE PURCHASE OF THE NUMBER OF FULL SHARES OF COMMON STOCK
THAT THE ACCUMULATED PAYROLL DEDUCTIONS IN SUCH PARTICIPANT’S ACCOUNT AS OF SUCH
OFFERING TERMINATION DATE WILL PURCHASE AT THE APPLICABLE PURCHASE PRICE.


 


(B)                                 A PARTICIPANT MAY ONLY PURCHASE ONE OR MORE
FULL SHARES IN CONNECTION WITH THE AUTOMATIC EXERCISE OF AN OPTION GRANTED FOR
ANY OFFERING PERIOD. THE PORTION OF ANY BALANCE REMAINING IN A PARTICIPANT’S
PAYROLL DEDUCTION ACCOUNT AT THE CLOSE OF BUSINESS ON THE OFFERING TERMINATION
DATE OF ANY OFFERING PERIOD THAT IS LESS THAN THE PURCHASE PRICE OF ONE FULL
SHARE OF COMMON STOCK WILL BE CARRIED FORWARD INTO THE PARTICIPANT’S PAYROLL
DEDUCTION ACCOUNT FOR THE FOLLOWING OFFERING PERIOD. IN NO EVENT, HOWEVER, WILL
THE BALANCE CARRIED FORWARD BE EQUAL TO OR GREATER THAN THE PURCHASE PRICE OF
ONE FULL SHARE OF COMMON STOCK ON THE OFFERING TERMINATION DATE OF AN OFFERING
PERIOD.

 

6

--------------------------------------------------------------------------------


 


(C)                                  NO PARTICIPANT (OR ANY PERSON CLAIMING
THROUGH SUCH PARTICIPANT) WILL HAVE ANY INTEREST IN ANY COMMON STOCK SUBJECT TO
AN OPTION UNDER THE PLAN UNTIL SUCH OPTION HAS BEEN EXERCISED, AT WHICH POINT
SUCH INTEREST WILL BE LIMITED TO THE INTEREST OF A PURCHASER OF THE COMMON STOCK
PURCHASED UPON SUCH EXERCISE PENDING THE DELIVERY OF SUCH COMMON STOCK.


 


(D)                                 AS PROMPTLY AS PRACTICABLE AFTER THE
OFFERING TERMINATION DATE OF EACH OFFERING PERIOD, THE COMPANY WILL ISSUE THE
SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF SUCH PARTICIPANT’S OPTION
GRANTED FOR SUCH OFFERING PERIOD, REGISTERED IN THE NAME OF THE PARTICIPANT OR,
IF THE PARTICIPANT SO DIRECTS ON HIS OR HER PARTICIPATION AGREEMENT, IN THE
NAMES OF THE PARTICIPANT AND HIS OR HER SPOUSE. THE COMMITTEE MAY DETERMINE, IN
ITS SOLE DISCRETION, THE MANNER OF DELIVERY OF SHARES OF COMMON STOCK PURCHASED
UNDER THE PLAN, WHICH MAY BE BY ELECTRONIC ACCOUNT ENTRY INTO NEW OR EXISTING
BROKERAGE OR OTHER ACCOUNTS, DELIVERY OF PHYSICAL STOCK CERTIFICATES OR SUCH
OTHER MEANS AS THE COMMITTEE DEEMS APPROPRIATE.


 


(E)                                  AT THE TIME THE OPTION IS EXERCISED, IN
WHOLE OR IN PART, OR AT THE TIME SOME OR ALL OF THE COMPANY’S COMMON STOCK
ISSUED UNDER THE PLAN IS DISPOSED OF, THE PARTICIPANT MUST MAKE ADEQUATE
PROVISION FOR THE COMPANY’S FEDERAL, STATE OR OTHER TAX WITHHOLDING OBLIGATIONS,
IF ANY, THAT ARISE UPON THE EXERCISE OF THE OPTION OR THE DISPOSITION OF THE
COMMON STOCK. AT ANY TIME, THE COMPANY MAY, BUT WILL NOT BE OBLIGATED TO,
WITHHOLD FROM THE PARTICIPANT’S COMPENSATION THE AMOUNT NECESSARY FOR THE
COMPANY TO MEET APPLICABLE WITHHOLDING OBLIGATIONS, INCLUDING ANY WITHHOLDING
REQUIRED TO MAKE AVAILABLE TO THE COMPANY ANY TAX DEDUCTIONS OR BENEFITS
ATTRIBUTABLE TO SALE OR EARLY DISPOSITION OF THE COMMON STOCK BY THE
PARTICIPANT.


 


9.                                       WITHDRAWAL FROM PLAN.


 


9.1                                 VOLUNTARY WITHDRAWAL. A PARTICIPANT MAY, AT
ANY TIME ON OR BEFORE 5:00 P.M., MINNESOTA TIME, ON THE 15TH DAY OF THE LAST
MONTH OF AN OFFERING PERIOD, TERMINATE HIS OR HER PARTICIPATION IN THE PLAN AND
WITHDRAW ALL, BUT NOT LESS THAN ALL, OF THE PAYROLL DEDUCTIONS CREDITED TO SUCH
PARTICIPANT’S ACCOUNT UNDER THE PLAN BY GIVING WRITTEN NOTICE TO THE COMPANY’S
HUMAN RESOURCES DEPARTMENT OR THE DESIGNATED BROKER, AS DIRECTED BY THE COMPANY.
SUCH NOTICE MUST STATE THAT THE PARTICIPANT WISHES TO TERMINATE HIS OR HER
PARTICIPATION IN THE PLAN AND REQUEST THE WITHDRAWAL OF ALL OF THE PARTICIPANT’S
PAYROLL DEDUCTIONS HELD UNDER THE PLAN. ALL OF THE PARTICIPANT’S PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT WILL BE PAID TO SUCH PARTICIPANT AS
SOON AS PRACTICABLE AFTER RECEIPT OF THE NOTICE OF WITHDRAWAL, SUCH
PARTICIPANT’S OPTION FOR SUCH OFFERING PERIOD WILL AUTOMATICALLY BE CANCELED AND
WILL NO LONGER BE EXERCISABLE, AND NO FURTHER PAYROLL DEDUCTIONS FOR THE
PURCHASE OF SHARES OF COMMON STOCK UNDER THE PLAN WILL BE MADE.


 


9.2                                 TERMINATION OF EMPLOYMENT.


 


(A)                                  UPON THE TERMINATION OF EMPLOYMENT OF A
PARTICIPANT AT ANY TIME, THE PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S
ACCOUNT WILL BE PAID TO SUCH PARTICIPANT AS SOON AS PRACTICABLE AFTER THE
EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT (OR, IN THE CASE OF DEATH, TO
THE PERSON OR PERSONS ENTITLED THERETO UNDER SECTIONS 11 AND 12.3 OF THE PLAN),
SUCH PARTICIPANT’S OPTION FOR THE THEN CURRENT OFFERING PERIOD WILL

 

7

--------------------------------------------------------------------------------


 


AUTOMATICALLY BE CANCELED AND WILL NO LONGER BE EXERCISABLE, AND NO FURTHER
PAYROLL DEDUCTIONS FOR THE PURCHASE OF SHARES OF COMMON STOCK UNDER THE PLAN
WILL BE MADE.


 


(B)                                 UNLESS THE COMMITTEE OTHERWISE DETERMINES IN
ITS SOLE DISCRETION, A PARTICIPANT’S EMPLOYMENT WILL, FOR PURPOSES OF THE PLAN,
BE DEEMED TO HAVE TERMINATED ON THE DATE RECORDED ON THE PERSONNEL OR OTHER
RECORDS OF THE COMPANY OR THE PARTICIPATING SUBSIDIARY FOR WHICH THE PARTICIPANT
PROVIDES EMPLOYMENT, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION BASED
UPON SUCH RECORDS.


 


9.3                                 EFFECT OF WITHDRAWAL. A PARTICIPANT’S
WITHDRAWAL PURSUANT TO SECTION 9.1 OF THE PLAN WILL NOT HAVE ANY EFFECT UPON
SUCH PARTICIPANT’S ELIGIBILITY TO PARTICIPATE IN A SUBSEQUENT OFFERING PERIOD
(SO LONG AS SUCH PARTICIPANT COMPLETES AND FILES A NEW PARTICIPATION AGREEMENT
PURSUANT TO SECTION 5 OF THE PLAN) OR IN ANY SIMILAR PLAN THAT MAY HEREAFTER BE
ADOPTED BY THE COMPANY.


 


10.                                 CHANGE IN CONTROL.


 


10.1                           CHANGE IN CONTROL. FOR PURPOSES OF THIS
SECTION 10, A “CHANGE IN CONTROL” OF THE COMPANY WILL MEAN THE FOLLOWING:


 


(A)                                  THE SALE, LEASE, EXCHANGE OR OTHER
TRANSFER, DIRECTLY OR INDIRECTLY, OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) TO A PERSON
OR ENTITY THAT IS NOT CONTROLLED BY THE COMPANY;


 


(B)                                 THE APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE
COMPANY;


 


(C)                                  ANY PERSON BECOMES AFTER THE EFFECTIVE DATE
OF THE PLAN THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF (I) 20% OR MORE, BUT LESS THAN 50%, OF THE
COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING
THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS THE TRANSACTION RESULTING IN
SUCH OWNERSHIP HAS BEEN APPROVED IN ADVANCE BY THE CONTINUITY DIRECTORS (AS
DEFINED IN SECTION 10.2 BELOW), OR (II) 50% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS);


 


(D)                                 A MERGER OR CONSOLIDATION TO WHICH THE
COMPANY IS A PARTY IF THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION HAVE “BENEFICIAL OWNERSHIP” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION, OF SECURITIES OF THE SURVIVING
CORPORATION REPRESENTING (I) LESS THAN 80%, BUT MORE THAN 50%, OF THE COMBINED
VOTING POWER OF THE SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES
ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS SUCH
MERGER OR CONSOLIDATION HAS BEEN APPROVED IN ADVANCE BY THE CONTINUITY
DIRECTORS, OR (II) 50% OR LESS OF THE COMBINED VOTING POWER OF THE SURVIVING
CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS);
OR

 

8

--------------------------------------------------------------------------------


 


(E)                                  THE CONTINUITY DIRECTORS CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD.


 


10.2                           CONTINUITY DIRECTORS. FOR PURPOSES OF THIS
SECTION 10, “CONTINUITY DIRECTORS” OF THE COMPANY WILL MEAN ANY INDIVIDUALS WHO
ARE MEMBERS OF THE BOARD ON THE EFFECTIVE DATE OF THE PLAN AND ANY INDIVIDUAL
WHO SUBSEQUENTLY BECOMES A MEMBER OF THE BOARD WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE CONTINUITY DIRECTORS (EITHER BY SPECIFIC VOTE OR BY APPROVAL OF
THE COMPANY’S PROXY STATEMENT IN WHICH SUCH INDIVIDUAL IS NAMED AS A NOMINEE FOR
DIRECTOR WITHOUT OBJECTION TO SUCH NOMINATION).


 


10.3                           ADJUSTMENT OF OFFERING PERIOD. WITHOUT LIMITING
THE AUTHORITY OF THE COMMITTEE UNDER SECTIONS 3, 4.3 AND 14 OF THE PLAN, IF A
CHANGE IN CONTROL OF THE COMPANY OCCURS, THE COMMITTEE, IN ITS SOLE DISCRETION,
MAY (A) ACCELERATE THE OFFERING TERMINATION DATE OF THE THEN CURRENT OFFERING
PERIOD AND PROVIDE FOR THE EXERCISE OF OPTIONS THEREUNDER BY PARTICIPANTS IN
ACCORDANCE WITH SECTION 8.3 OF THE PLAN, OR (B) ACCELERATE THE OFFERING
TERMINATION DATE OF THE THEN CURRENT OFFERING PERIOD AND PROVIDE THAT ALL
PAYROLL DEDUCTIONS CREDITED TO THE ACCOUNTS OF PARTICIPANTS WILL BE PAID TO
PARTICIPANTS AS SOON AS PRACTICABLE AFTER SUCH OFFERING TERMINATION DATE AND
THAT ALL OPTIONS FOR SUCH OFFERING PERIOD WILL AUTOMATICALLY BE CANCELED AND
WILL NO LONGER BE EXERCISABLE.


 


11.                                 DESIGNATION OF BENEFICIARY.


 

A Participant may file with the Company’s Human Resources Department a written
designation of a beneficiary who is to receive shares of Common Stock and cash,
if any, under the Plan in the event of such Participant’s death prior to
delivery of such shares or cash to such Participant. Such designation of
beneficiary may be changed by the Participant at any time by written notice the
Company’s Human Resources Department. In the event of the death of a Participant
in the absence of a valid designation of a beneficiary who is living at the time
of such Participant’s death, (a) the Company will deliver such shares of Common
Stock and cash to the executor or administrator of the estate of the
Participant, or (b) if to the Company’s knowledge no such executor or
administrator has been appointed, the Company, in its sole discretion,
may deliver such shares of Common Stock and cash to the spouse or to any one or
more dependents or relatives of the Participant or, if no spouse, dependent or
relative is known to the Company, to such other person as the Company
may designate.

 


12.                                 RIGHTS OF ELIGIBLE EMPLOYEES AND
PARTICIPANTS; TRANSFERABILITY.


 


12.1                           NO RIGHT TO EMPLOYMENT. NOTHING IN THE PLAN WILL
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY PARTICIPATING
SUBSIDIARY TO TERMINATE THE EMPLOYMENT OF ANY ELIGIBLE EMPLOYEE OR PARTICIPANT
AT ANY TIME, NOR CONFER UPON ANY ELIGIBLE EMPLOYEE OR PARTICIPANT ANY RIGHT TO
CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY PARTICIPATING SUBSIDIARY.


 


12.2                           RIGHTS AS A STOCKHOLDER. AS A HOLDER OF AN OPTION
UNDER THE PLAN, A PARTICIPANT WILL HAVE NO RIGHTS AS A STOCKHOLDER UNLESS AND
UNTIL SUCH OPTION IS EXERCISED AND THE PARTICIPANT BECOMES THE HOLDER OF RECORD
OF SHARES OF COMMON STOCK. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, NO
ADJUSTMENT WILL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS WITH RESPECT TO OPTIONS
AS TO

 

9

--------------------------------------------------------------------------------


 


WHICH THERE IS A RECORD DATE PRECEDING THE DATE THE PARTICIPANT BECOMES THE
HOLDER OF RECORD OF SUCH SHARES, EXCEPT AS THE COMMITTEE MAY DETERMINE IN ITS
SOLE DISCRETION.


 


12.3                           RESTRICTIONS ON TRANSFER. NEITHER PAYROLL
DEDUCTIONS CREDITED TO A PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE
EXERCISE OF AN OPTION OR TO RECEIVE SHARES OF COMMON STOCK UNDER THE PLAN MAY BE
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN
BY WILL, THE LAWS OF DESCENT AND DISTRIBUTION, OR AS PROVIDED IN SECTION 11 OF
THE PLAN) BY THE PARTICIPANT. ANY SUCH ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE
OR OTHER DISPOSITION WILL BE WITHOUT EFFECT, EXCEPT THAT THE COMPANY MAY TREAT
SUCH ACT AS AN ELECTION TO WITHDRAW FROM THE PLAN IN ACCORDANCE WITH SECTION 9.1
OF THE PLAN. DURING HIS OR HER LIFETIME, A PARTICIPANT’S OPTION TO PURCHASE
SHARES OF COMMON STOCK UNDER THE PLAN IS EXERCISABLE ONLY BY SUCH PARTICIPANT.


 


13.                                 SECURITIES LAW AND OTHER RESTRICTIONS.


 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under the Plan, and a Participant may not sell, assign, transfer or
otherwise dispose of shares of Common Stock issued pursuant to Options granted
under the Plan, unless (a) there is in effect with respect to such shares a
registration statement under the Securities Act and any applicable state or
foreign securities laws or an exemption from such registration under the
Securities Act and applicable state or foreign securities laws, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body that the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 


14.                                 AMENDMENT OR TERMINATION.


 

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Options under the Plan will conform to any change in
applicable laws or regulations or in any other respect the Board may deem to be
in the best interests of the Company; provided, however, that no amendments to
the Plan will be effective without approval of the stockholders of the Company
if stockholder approval of the amendment is then required pursuant to
Section 423 of the Code or the rules of any stock exchange or Nasdaq or similar
regulatory body. Upon termination of the Plan, the Committee, in its sole
discretion, may take any of the actions described in Section 10.3 of the Plan.

 


15.                                 EFFECTIVE DATE OF PLAN.


 

Subject to shareholder approval, the Plan will be effective as of January 1,
2001. If shareholder approval is not obtained prior to October 1, 2001, the Plan
will no longer be deemed effective, and all Options will automatically be
canceled and will no longer be exercisable. The Plan will terminate at midnight
on December 31, 2010 and may be terminated prior to such time by Board action,
and no Option will be granted after such termination.

 

10

--------------------------------------------------------------------------------


 


16.                                 MISCELLANEOUS.


 


16.1                           GOVERNING LAW. THE VALIDITY, CONSTRUCTION,
INTERPRETATION, ADMINISTRATION AND EFFECT OF THE PLAN AND ANY RULES, REGULATIONS
AND ACTIONS RELATING TO THE PLAN WILL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, NOTWITHSTANDING THE
CONFLICTS OF LAWS PRINCIPLES OF ANY JURISDICTIONS.


 


16.2                           SUCCESSORS AND ASSIGNS. THE PLAN WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF THE
COMPANY AND THE PARTICIPANTS.

 

11

--------------------------------------------------------------------------------

 